MEMORANDUM **
Mario Cartagena-Castillo appeals from the 36-month sentence imposed following his guilty-plea conviction for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. *561§ 1326(a) and enhanced by (b)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Cartagena-Castillo contends that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), is invalid. We reject this contention. See United States v. Maciel-Vasquez, 458 F.3d 994, 995-96 (9th Cir.2006).
Cartagena-Castillo also contends that the condition of his supervised release that requires him to report to the probation office if he re-enters the United States violates his Fifth Amendment right against self-incrimination. This argument is foreclosed by United States v. Abbouchi, 502 F.3d 850, 859 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.